DETAILED ACTION
This office action is in response to RCE filed on 6/16/2021.
Claims 1, 2, 4 – 11 and 13 – 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 2, 4 – 11 and 13 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4 – 11 and 13 – 22 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 10 and 19, the primary reason for allowance is the inclusion of "wherein the value predicate includes an assertion check function used to evaluate the workflow level assertion across all tasks in a workflow; translate the workflow level assertion to individual task level assertions for the task in the workflow, using the assertion check function; configure entities in the workflow to accomplish the tasks within requirements of the individual task level assertions, respectively, so as to accomplish the workflow within requirements of the workflow level assertion" in conjunction with the rest of the limitations of the claim. 
. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196